DETAILED ACTION
This Office action is responsive to the following communication:  Request for Continued Examination filed on 29 April 2022.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-22, 24-28, and 30-34 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 April 2022 is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not specifically suggest the combination of “determining a subquery for the external data system, the subquery identifying the at least a subset of data and a manner of processing the at least a subset of data, wherein determining the subquery comprises: obtaining search configuration data from the external data system, and determining the subquery based on the search configuration data, determining a data ingest estimate for the subquery, wherein the data ingest estimate includes an estimate of an amount of data to be received from the external data system based on the external data system executing the subquery, determining a partition size based on resources allocated to the query and one or more search parameters of the subquery, determining a number of partitions based on the partition size and the data ingest estimate, and generating instructions for one or more worker nodes to receive and to process results of the subquery to form processed results based on the determined number of partitions and to provide the processed results to the data intake and query system;”.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2152


/PK/